Title: From George Washington to John Tayloe, 5 May 1799
From: Washington, George
To: Tayloe, John



Dear Sir,
Mount Vernon 5th May 1799

I received, yesterday, your favour of the 29th Ult.; and by tomorrow’s Post for Baltimore, the enclosed will be dispatched, to meet you at Annapolis.
I hope the contents of it will meet your ideas—I have given these, as nearly as I could recollect them, in my communication to the Secretary of War.
With sincere pleasure I received the information of Generals Lee & Marshall’s Elections. Had the Majorities in their favor been greater, it would have added gout to the result. But they are Elected, and that alone is pleasing. With Mrs Washington’s compliments united with mine to Mrs Tayloe—and with my best respects to Govr Ogle—I am—Dear Sir—with esteem & regard Your Obedient Hble Servt

Go: Washington

